Citation Nr: 1101871	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 6, 2004 for 
the grant of service connection for multiple sclerosis, to 
include a finding of clear and unmistakable error (CUE) in a June 
1987 rating action which denied service connection for multiple 
sclerosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois granted service connection for multiple 
sclerosis (30 percent, effective from August 6, 2004).  [Due to a 
change in the location of the Veteran's residence, the 
jurisdiction of his appeal has been transferred to the RO in 
Milwaukee, Wisconsin.]  

In November 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing, before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of this hearing has been 
associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  A June 1987 rating action denied service connection for 
multiple sclerosis.  The Veteran did not perfect an appeal of 
that determination. 

2.  The basis of the Veteran's claim of CUE in the June 1987 
rating decision that denied service connection for multiple 
sclerosis essentially consists of his disagreement as to how the 
evidence was weighed and evaluated at that time and therefore 
does not constitute a valid theory of entitlement to a finding of 
CUE.  

3.  A claim to reopen the previously denied issue of entitlement 
to service connection for multiple sclerosis was not then 
received prior to August 6, 2004.

4.  In a November 2005 decision, the RO in Chicago, Illinois 
granted service connection for multiple sclerosis (30 percent, 
effective from August 6, 2004).


CONCLUSIONS OF LAW

1.  The June 1987 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  CUE in the June 1987 rating action that denied service 
connection for multiple sclerosis has not been established.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a)(2010).

3.  The criteria for an effective date prior to August 6, 2004 
for the grant of service connection for multiple sclerosis have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, VA issued a VCAA notice letter to the 
Veteran in September 2004.  The Board need not, however, address 
the adequacy of this letter as the Veteran's claim was granted in 
the November 2005 rating action.  His filing of a notice of 
disagreement as to the assigned August 6, 2004 effective date 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the effective date assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The June 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant regulation (38 C.F.R. § 3.400).  The Veteran 
was thus informed of what was needed to achieve assignment of an 
earlier effective date.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve an 
earlier effective date for service-connected multiple sclerosis.

Additionally, CUE claims are requests for revision of previous 
decisions and are fundamentally different from any other kind of 
action in the VA adjudicative process. A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision. Thus, a person seeking a revision of 
a final decision based upon CUE is not a "claimant" as defined by 
38 U.S.C.A. § 5100. The Court also held that "there is nothing in 
the text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions." See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001).

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the record contains the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and numerous lay statements.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to the 
issue on appeal.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

Thus, the Board finds that additional efforts to assist the 
Veteran would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to legal 
requirements does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result in 
a particular case, as such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one in Nov 2010 as detailed in 
the Introduction.  Thus, the Board will proceed to a decision.  

II.  Analysis 

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010) 
[general rating considerations; essentials of evaluative 
ratings].

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if a 
claim is received within one year thereof.  Otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2010). 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim. Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including multiple sclerosis, when 
such are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further 
held that CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting to 
raise a claim of CUE, a claimant must describe the alleged error 
with some degree of specificity, and, unless it is the kind of 
error, that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43-44.  
Fugo further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, nor 
general, non-specific claims (including sweeping allegations of 
failures to follow the regulations or to provide due process), 
meet the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

	A. Earlier Effective Date

The Veteran seeks an effective date earlier than August 6, 2004 
for the grant of service connection for multiple sclerosis.  The 
thrust of the Veteran's argument is that he filed a claim for 
service connection in December 1986 and that he has had his 
disability ever since he filed his original claim.  During the 
November 2010 hearing, the Veteran argued that medical 
professionals have determined that he had multiple sclerosis 
during the presumptive period and that he should be awarded an 
effective date of February 17, 1973, the day after he separated 
from service.  See the hearing transcript, page 3.  See also the 
January 2006 earlier effective date claim.

To the extent the Veteran argues that his December 1986 claim was 
still pending when service connection was granted, the Board 
notes that the RO denied that issue in a June 1987 rating action.  
The Veteran initiated an appeal of that decision, and a statement 
of the case was issued in October 1988.  In December 1988, the 
Veteran requested additional time to file his substantive appeal.  
While he was granted an additional 60 days on January 6, 1989, no 
additional communications were received by the Veteran, and his 
appeal therefore became final.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

On August 6, 2004, the RO received the Veteran's claim seeking to 
reopen the previously denied issue of entitlement to service 
connection for multiple sclerosis.  In this regard, the Board 
acknowledges that the record contains a statement, signed by the 
Veteran in June 2001, requesting that his claim be reopened.  
While this statement does not have a date stamp documenting when 
it was received by VA, a handwritten note indicates that it was 
received as part of a June 22, 2005 claim.  Furthermore, the 
record's placement in the claims folder suggests that it was 
received after his August 2004 claim. 

Further review of the record contains no indication that there 
was a pending claim for multiple sclerosis prior to August 6, 
2004 aside from the December 1986 original claim which was 
finally denied by the RO in June 1987.  In a November 2005 rating 
action, the RO established an August 6, 2004 effective date for 
the Veteran's grant of service connection.  This date was chosen 
because it represents the date of receipt of the Veteran's 
reopened claim.  See 38 C.F.R. § 3.400 (2010).  

The Board has carefully reviewed the Veteran's VA claims folder 
but can find no indication that there was a pending application 
to reopen the claim of entitlement to service connection for 
multiple sclerosis prior to August 6, 2004.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look 
at all communications that can be interpreted as a claim, formal 
or informal, for VA benefits].  The Veteran has not pointed to 
any communication to VA during the period following the June 1987 
decision and prior to the date of receipt of the reopened claim 
on August 6, 2004 which could serve as an application to reopen 
the previously-denied claim.

Having determined that the Veteran's claim was filed on August 6, 
2004, the Board must now determine when entitlement to service 
connection arose.  As noted above, in order for service 
connection to be granted, three elements must be present: (1) a 
current disability; (2) in-service incurrence of disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson, supra. 

With respect to the first Hickson element, the record clearly 
indicates that the Veteran had been diagnosed with multiple 
sclerosis at the time he filed his original claim.  See a 
September 1986 statement from A.J.D., M.D. 

With respect to the second Hickson element, the Veteran has 
continuously alleged that he developed symptoms of multiple 
sclerosis during service and that he had this disability during 
the presumptive period.  See, e.g., a June 1988 statement.  Upon 
review, the Veteran's service treatment records are negative for 
any complaints, treatment, or diagnosis of multiple sclerosis.  A 
September 1986 treatment record from Dr. A.J.D. documented that 
the Veteran reported having incoordination and motor dysfunction 
during basic training but that these symptoms had not reoccurred.  
It was further noted that the Veteran did not experience 
additional symptoms until 1976, three years after he separated 
from military service.  Notwithstanding the absence of in-service 
treatment records, but based on the Veteran's statements of in-
service coordination problems, the Board finds that an in-service 
disease has been demonstrated.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).

With respect to the third Hickson element, in the September 1986 
statement, Dr. A.J.D., indicated that the Veteran developed 
multiple sclerosis during the past 10-15 years (1971-1976).  In 
connection with his August 2004 claim, the Veteran submitted 
private medical evidence, including a September 1986 treatment 
record from the Mayo Clinic which states that the Veteran has had 
multiple sclerosis for the past 15 years.  In the November 2005 
rating action, the RO granted service connection based on a 
number of lay statements the Veteran submitted earlier that month 
and the duration of the Veteran's disease as provided by Dr. 
A.J.D. and the Mayo Clinic.  

Even assuming, arguendo, that entitlement to service connection 
arose in September 1986 with Dr. A.J.D.'s statement, the 
effective date assigned to the Veteran's multiple sclerosis would 
remain August 6, 2004.  As noted above, an effective date is 
assigned based on the date of the receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Even 
if the Board were to accept the Veteran's argument that 
entitlement arose in 1986, his August 2004 claim is clearly the 
later of two dates specified by the regulations.  

In essence, the Veteran contends that he has experienced multiple 
sclerosis for many years and that he should be compensated for 
this condition.  Such assertions amount to an argument couched in 
equity.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on the law and regulations.  
Specifically, the effective date of service connection is based 
on the date that the reopened claim therefore was received, not 
the date the disability first existed.  See 38 C.F.R. § 3.400 
(2010).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  For reasons explained above, the effective date 
assigned in this case is dictated by the date of filing of the 
Veteran's claim to reopen received on August 6, 2004.

In summary, based on the evidence of record, the Board finds the 
preponderance of the evidence is against the claim of entitlement 
to an effective date earlier than August 6, 2004 for the grant of 
service connection for multiple sclerosis.  This aspect of the 
Veteran's appeal is accordingly denied.

	B. CUE

During the November 2010 hearing, the Veteran argued that the RO 
had sufficient evidence to grant his service connection claim in 
1987.  See the hearing transcript, page 6.  He stated that the 
evidence clearly demonstrated that he had multiple sclerosis 
during the presumptive period and that the June 1987 rating 
action is the result of a clear and unmistakable error.  As will 
be discussed below, his arguments essentially reflect a 
disagreement with how the RO weighed the evidence.

In the June 1987 denial of service connection for multiple 
sclerosis, the RO noted that the Veteran was first diagnosed with 
this disability by Dr. A.J.D. in 1986 (outside of the presumptive 
period).  It was noted that there was no evidence showing that 
the Veteran had multiple sclerosis to a degree of 10 percent or 
more within the applicable presumptive period.  The June 1987 
rating action also considered the Veteran's claims of continuity 
of symptomatology but found that the disability was first 
diagnosed in September 1986 and was too remote to grant service 
connection under 38 C.F.R. § 3.303(b).

Boiled down to its essence, the Veteran has merely expressed 
disagreement as to how the evidence at the time of the June 1987 
RO rating action was weighed and evaluated with respect to his 
multiple sclerosis claim.  Such a disagreement is not a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of CUE"]; see also Russell, supra [to the same effect].  To 
address these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in June 1987 to 
determine how probative it is in pursuit of reaching its own 
conclusion as to whether the Veteran's multiple sclerosis was 
incurred in service.  Such an inquiry requires weighing and 
evaluating evidence which, as stated above, cannot constitute a 
valid claim of CUE.

In short, the June 1987 RO rating action is final.  In light of 
the Board's conclusion that CUE was not committed in that 
decision denying service connection for multiple sclerosis, the 
determination cannot serve as a basis for assigning an earlier 
effective date for the subsequent grant of service connection for 
this disorder.

In reaching this conclusion, the Board notes that the Veteran 
filed a NOD as to the June 1987 rating action, and the RO issued 
a SOC on October 4, 1988.  The Veteran requested, and was 
granted, additional time to file a substantive appeal as to that 
decision but failed to do so and does not appear to contend that 
such was the case.  He next filed a claim to reopen on August 6, 
2004.  This cannot be read as a substantive appeal as to the June 
1987 rating decision, and in any event it would be untimely as 
such.  

ORDER

Entitlement to an effective date earlier than August 6, 2004 for 
the grant of service connection for multiple sclerosis, to 
include a finding of CUE in a June 1987 rating action that denied 
service connection for this disorder, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


